Exhibit 10.10
SECURITY AGREEMENT
          THIS SECURITY AGREEMENT (this “Security Agreement”), is entered into
as of December 23, 2008, by and among (i) CAPITALSOURCE INC., a Delaware
corporation (“Initial Borrower”), (ii) the direct and indirect Subsidiaries of
the Initial Borrower listed on Schedule 1 attached hereto and any other
Subsidiary of the Initial Borrower that becomes a guarantor under the Credit
Agreement (collectively, the “Guarantors” and such parties, together with
Initial Borrower, collectively the “Obligors” and each individually as an
“Obligor”) and (iii) WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent under the Credit Agreement referred to below (in such
capacity, the “Administrative Agent”) for the several banks and other financial
institutions as may from time to time become parties to such Credit Agreement
(individually a “Lender” and collectively the “Lenders”).
RECITALS
          WHEREAS, certain Obligors are party to that certain Credit Agreement
dated as of March 14, 2006 (as amended, modified, extended, renewed, restated or
replaced from time to time, the “Credit Agreement”), among certain Obligors,
other Credit Parties, the Lenders party thereto and the Administrative Agent;
          WHEREAS, the Guarantors other than the Initial Borrower and
CapitalSource International Inc. (“CS International”) have, pursuant to the
Credit Agreement, unconditionally guaranteed the Secured Obligations (as defined
below);
          WHEREAS, the Initial Borrower and CapitalSource International Inc.
(the “CSF Guarantors”) have, pursuant to that certain Guaranty Agreement, dated
as of December 20, 2006 (the “CSF Guaranty”), among the CSF Guarantors and the
Administrative Agent, unconditionally guaranteed the Guaranteed Obligations (as
defined in the CSF Guaranty);
          WHEREAS, the Obligors are entering into Amendment No. 6 to Credit
Agreement, dated as of the date hereof (“Amendment No. 6”), pursuant to which
the Obligors are required to grant a security interest in the Collateral (as
defined below) and certain other assets;
          WHEREAS, it is a condition precedent to the effectiveness of Amendment
No. 6 that the Obligors shall have executed and delivered this Security
Agreement to the Administrative Agent for the ratable benefit of the Lenders;
          WHEREAS, each Obligor acknowledges that it will derive substantial
direct and indirect benefit from the Extensions of Credit under the Credit
Agreement as amended by Amendment No. 6; and
          WHEREAS, this Security Agreement is given by each Obligor in favor of
the Administrative Agent for the ratable benefit of the Lenders to(i) in the
case of the Pledgors other than CS International, to secure the payment and
performance of all of the Secured Obligations and (ii) in the case of CS
International, to secure the payment and performance of the Guaranteed
Obligations.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
     1. Definitions.
     (a) Unless otherwise defined herein, capitalized terms used herein shall
have the meanings ascribed to such terms in the Credit Agreement, and the
following terms which are defined in the UCC are used herein as so defined:
Accessions, Accounts, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claims, Consumer Goods, Control, Deposit Accounts, Documents, Electronic Chattel
Paper, Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter-of-Credit Rights,
Manufactured Homes, Proceeds, Securities Account, Securities Intermediary,
Security Entitlement, Software, Supporting Obligations and Tangible Chattel
Paper.
     (b) In addition, the following terms shall have the following meanings:
     “Administrative Agent” shall have the meaning set forth in the preamble.
     “Amendment No. 6” shall have the meaning set forth in the preamble.
     “Assigned Agreements” shall have the meaning set forth in Section 2.
     “Collateral” shall have the meaning set forth in Section 2.
     “Control Agreements” mean collectively, the Deposit Account Control
Agreements and the Securities Account Control Agreements.
     “Copyrights” means any and all copyrights and copyright registrations,
including, (i) the copyright registrations and recordings thereof and all
applications in connection therewith, (ii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements thereof, (iii) the right
to sue for past, present and future infringements thereof, and (iv) all of each
Obligor’s rights corresponding thereto throughout the world.
     “Credit Agreement” shall have the meaning set forth in the preamble.
     “Deposit Account” shall have the meaning assigned to such term in
Section 9-102 of the UCC.
     “Deposit Account Control Agreement” shall mean an agreement reasonably
satisfactory to the Administrative Agent establishing the Administrative Agent’s
Control with respect to any Deposit Account.
     “Event of Default” shall have the meaning set forth in Section 9.

-2-



--------------------------------------------------------------------------------



 



     “Excluded Collateral” means the following: (a) Capital Stock of the Initial
Borrower held as treasury stock; (b) any lease, license, permit, contract or
agreement or any property or assets subject to any lease, license, permit,
contract or agreement, if and for so long as a grant of a Lien thereon under
Credit Documents shall constitute or result in (i) the abandonment, invalidation
or unenforceability of any right, title or interest of any Obligor or Subsidiary
therein or (ii) a breach or termination pursuant to the terms of, or a default
under, any such lease, license, contract, permit or agreement (other than (x) to
the extent that there would be no abandonment, invalidation, unenforceability,
breach or termination with the consent of, or by the taking of any action solely
by, any Obligor or any of their respective Affiliates that does not involve
obtaining the consent or approval of any third party or (y) to the extent that
any such term would be rendered ineffective pursuant to the UCC (including,
without limitation, pursuant to Sections 9-406, 9-407, 9-408, or 9-409 of the
UCC) of any relevant jurisdiction or other Applicable Law including Insolvency
Law (at such time as it may be applicable), or principles of equity), provided
that such lease, license, contract, permit or agreement was not entered into in
violation of the restrictions set forth in Section 5.36 of the Credit Agreement;
(c) any fixed or capital asset in which any Obligor has an interest that is
subject to a Permitted Lien (as defined in clause (vii) of the definition of
“Permitted Lien” in the Credit Agreement) and so long as the contractual
obligation pursuant to which such Lien is granted (or in the document providing
for such capital lease) prohibits or requires the consent of any Person (other
than the Initial Borrower and its Affiliates) as a condition to the creation of
any other Lien on such asset; and (d) any “intent to use” Trademark applications
for which a statement of use has not been filed (but only until such statement
is filed); provided, however, the term “Excluded Collateral” shall not include
any proceeds, products, substitutions or replacements of Excluded Collateral
(unless such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Collateral).
     “Guarantor” shall have the meaning set forth in the preamble.
     “Indemnified Party” shall have the meaning set forth in Section 10.
     “Initial Borrower” shall have the meaning set forth in the preamble.
     “Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, the goodwill associated with such Trademarks, Software, trade
secrets and other intellectual property rights in all jurisdictions, whether
registered or not registered.
     “Lender” shall have the meaning set forth in the preamble.
     “Licenses” means rights under or interests in any Patent, Trademark,
Copyright or other Intellectual Property, including software license agreements
with any other party, whether the applicable Obligor is a licensee or licensor
under any such license agreement and the right to use the foregoing in
connection with the enforcement of the Lenders’ rights under the Credit
Documents.
     “Obligor” or “Obligors” shall have the meaning set forth in the preamble.

-3-



--------------------------------------------------------------------------------



 



     “Patents” means patents and patent applications, including, (i) all
reissues, reexaminations, divisionals, continuations, continuations-in-part,
substitutions, extensions, or renewals thereof and improvements thereon,
(ii) all income, royalties, damages and payments now and hereafter due or
payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements thereof, (iii) the right to sue for past, present and future
infringements thereof, and (iv) all of each Obligor’s rights corresponding
thereto throughout the world.
     “Software” means “software” as such term is defined in Section 9-102(a)(75)
of the UCC.
     “Secured Obligations” means all of the Credit Party Obligations (including,
but not limited to, all expenses and charges, legal and otherwise, incurred by
the Administrative Agent and/or the Lenders in collecting or enforcing any of
the Credit Party Obligations or in realizing on or protecting any security
therefor, including without limitation the security granted hereunder, pursuant
to Section 9.5 of the Credit Agreement), howsoever evidenced, created, incurred
or acquired, whether primary, secondary, direct, contingent, or joint and
several, whether now existing or hereafter incurred.
     “Securities Account” shall have the meaning assigned to such term in
Section 8-501 of the UCC.
     “Securities Account Control Agreement” means a control agreement in a form
reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Securities Account.
     “Security Agreement” shall have the meaning set forth in the preamble.
     “Trademarks” means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks,
service mark applications, and domain names, including (i) all renewals thereof,
(ii) all income, royalties, damages and payments now and hereafter due or
payable under and with respect thereto, including payments under all licenses
entered into in connection therewith and damages and payments for past or future
infringements or dilutions thereof, (iii) the right to sue for past, present and
future infringements and dilutions thereof, (iv) the goodwill of each Obligor’s
business symbolized by the foregoing or connected therewith, and (v) all of each
Obligor’s rights corresponding thereto throughout the world.
     “UCC” shall mean the Uniform Commercial Code as from time to time in effect
in the State of New York; provided, however, that, in the event that, by reason
of mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Lenders’ security interest in any Collateral
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.

-4-



--------------------------------------------------------------------------------



 



     2. Grant of Security Interest in the Collateral.
     (a) To secure the prompt payment and performance in full when due, whether
by lapse of time, acceleration, mandatory prepayment or otherwise, of the
Secured Obligations, owing by each Obligor, each Obligor hereby grants to the
Administrative Agent, for the ratable benefit of the Lenders, a continuing
security interest in any and all right, title and interest of such Obligor in
and to the following, whether now owned or existing or owned, acquired, or
arising hereafter (collectively, the “Collateral”):
     (i) all Accounts;
     (ii) all cash and Cash Equivalents;
     (iii) all Chattel Paper (including Electronic Chattel Paper);
     (iv) those certain Commercial Tort Claims of such Obligor set forth on
Schedule 2(a)(iv) attached hereto (as such Schedule may be updated from time to
time by such Obligor);
     (v) all Copyrights;
     (vi) all Deposit Accounts;
     (vii) all Documents;
     (viii) all Equipment;
     (ix) all Fixtures;
     (x) all General Intangibles;
     (xi) all Goods;
     (xii) all Instruments;
     (xiii) all Inventory;
     (xiv) all Investment Property;
     (xv) all Letter-of-Credit Rights;
     (xvi) all Licenses;
     (xvii) all Material Contracts and all such other agreements, contracts,
leases, licenses, tax sharing agreements or hedging arrangements now or
hereafter entered into by an Obligor, as such agreements may be amended or
otherwise modified from time to time (collectively, the “Assigned

-5-



--------------------------------------------------------------------------------



 



Agreements”), including without limitation, (A) all rights of an Obligor to
receive moneys due and to become due under or pursuant to the Assigned
Agreements, (B) all rights of an Obligor to receive proceeds of any insurance,
indemnity, warranty or guaranty with respect to the Assigned Agreements,
(C) claims of an Obligor for damages arising out of or for breach of or default
under the Assigned Agreements and (D) the right of an Obligor to terminate the
Assigned Agreements, to perform thereunder and to compel performance and
otherwise exercise all remedies thereunder;
     (xviii) all Payment Intangibles;
     (xix) all Patents;
     (xx) all Securities Accounts;
     (xxi) all Trademarks;
     (xxii) all Software;
     (xxiii) all Supporting Obligations;
     (xxiv) all books, records, ledger cards, files, correspondence, computer
programs, tapes, disks, and related data processing software (owned by such
Obligor or in which it has an interest) that at any time evidence or contain
information relating to any Collateral or are otherwise necessary or helpful in
the collection thereof or realization thereupon;
     (xxv) all other personal property of any kind or type whatsoever owned by
such Obligor; and
     (xxvi) to the extent not otherwise included, all Accessions, Proceeds and
products of any and all of the foregoing.
     (b) The Obligors and the Administrative Agent, on behalf of the Lenders,
hereby acknowledge and agree that the security interest created hereby in the
Collateral (i) constitutes continuing collateral security for (x) in the case of
the Obligors other than CS International, all of the Secured Obligations and
(y) in the case of CS International, all of the Guaranteed Obligations, whether
now existing or hereafter arising and (ii) is not to be construed as a present
assignment of any Intellectual Property.
     (c) Notwithstanding anything to the contrary contained in clause (a) above,
the security interest created by this Security Agreement shall not extend to and
the term “Collateral” shall not include (i) any Excluded Collateral or (ii) any
the Pledged Collateral (as defined in the Pledge Agreement) in which the
Administrative Agent has been granted a perfected security interest pursuant to
the Pledge Agreement.
     (d) Notwithstanding anything herein or in any other Credit Document to the
contrary, the maximum liability under this Security Agreement and under the
other Credit

-6-



--------------------------------------------------------------------------------



 



Documents of each Obligor shall not exceed an amount equal to the largest amount
that would not render such Obligor’s obligations hereunder subject to avoidance
under Section 548 of the Bankruptcy Code or any equivalent provision of the law
of any state.
     3. Provisions Relating to Accounts, Contracts and Agreements.
     (a) Anything herein to the contrary notwithstanding, each of the Obligors
shall remain liable under each of its Accounts, contracts and agreements to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to each such Account or the terms of such contract or agreement.
Neither the Administrative Agent nor any Lender shall have any obligation or
liability under any Account (or any agreement giving rise thereto), contract or
agreement by reason of or arising out of this Security Agreement or the receipt
by the Administrative Agent or any Lender of any payment relating to such
Account, contract or agreement pursuant hereto, nor shall the Administrative
Agent or any Lender be obligated in any manner to perform any of the obligations
of an Obligor under or pursuant to any Account (or any agreement giving rise
thereto), contract or agreement, to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), contract or agreement, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to it or to which it may be entitled at any
time or times.
     (b) The Administrative Agent hereby authorizes the Obligors to collect the
Accounts; provided, that the Administrative Agent may curtail or terminate such
authority at any time after the occurrence and during the continuation of an
Event of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuation of an Event of Default, any payments of
Accounts, when collected by the Obligors (i) shall be forthwith (and in any
event within two (2) Business Days) deposited by the Obligors in a collateral
account in which the Administrative Agent maintains Control, subject to
withdrawal by the Administrative Agent for the account of the Lenders only as
provided in Section 11 hereof, and (ii) until so turned over, shall be held by
the Obligors in trust for the Administrative Agent and the Lenders, segregated
from other funds of the Obligors.
     (c) At any time and from time to time, subject to the limitations set forth
in this clause (c) and Section 5.5 of the Credit Agreement, the Administrative
Agent shall have the right, but not the obligation, to make test verifications
of the Accounts in any manner and through any medium that it reasonably
considers advisable, and the Obligors shall furnish all such assistance and
information as the Administrative Agent may require in connection with such test
verifications. Upon the Administrative Agent’s request following the occurrence
and during the continuation of an Event of Default and at the expense of the
Obligors, the Obligors shall cause independent public accountants or others
satisfactory to the Administrative Agent to furnish to the Administrative Agent
reports showing reconciliations, aging and test verifications of, and trial
balances for, the Accounts. Following the occurrence and during the continuation
of an Event of Default,

-7-



--------------------------------------------------------------------------------



 



the Administrative Agent in its own name or in the name of others may
communicate with account debtors on the Accounts to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Accounts.
     4. Representations and Warranties. Each Obligor hereby represents and
warrants to the Administrative Agent, for the benefit of the Lenders, that so
long as any of the Secured Obligations (other than contingent indemnity
obligations that survive termination of the Credit Documents pursuant to the
stated terms thereof) remain outstanding, any Credit Document is in effect and
until all Commitments shall have been terminated:
     (a) Chief Executive Office; Books & Records; Legal Name; State of
Formation. As of the date hereof, each Obligor’s chief executive office and
chief place of business are (and for the prior twelve (12) months has been)
located at the locations set forth on Schedule 4(a), and as of the date hereof,
each Obligor keeps its books and records at such locations. As of the date
hereof, each Obligor’s exact legal name is as shown in this Security Agreement
and its state of incorporation or organization is (and for the prior twelve
(12) months has been) the location set forth on Schedule 4(a). Except for the
changes described on Schedule 4(a), no Obligor has in the twelve (12) months
preceding date hereof changed its name, been party to a merger or
consolidation..
     (b) Intentionally Omitted.
     (c) Intentionally Omitted.
     (d) Ownership. Each Obligor is the legal and beneficial owner of its
Collateral.
     (e) Security Interest/Priority. This Security Agreement creates a valid
security interest in favor of the Administrative Agent, for the benefit of the
Lenders, in the Collateral of such Obligor and, when properly perfected by
filing, shall constitute a valid first priority, perfected security interest in
such Collateral, to the extent such security interest can be perfected by filing
a financing statement under the UCC of the jurisdiction of organization of such
Obligor, free and clear of all Liens except for Permitted Liens.
     (f) Consents. Except for (i) the filing or recording of UCC financing
statements and/or (ii) the filing of appropriate notices with the United States
Patent and Trademark Office and the United States Copyright Office and
applicable foreign intellectual property offices, no consent or authorization
of, filing with, or other act by or in respect of, any arbitrator or
Governmental Authority and no consent of any other Person (including, without
limitation, any stockholder, member or creditor of such Obligor), is required
(A) for the grant by such Obligor of the security interest in the Collateral
granted hereby or for the execution, delivery or performance of this Security
Agreement by such Obligor or (B) for the perfection of such security interest.
     (g) Types of Collateral. None of the Collateral consists of, or is the
Proceeds of, As-Extracted Collateral, Consumer Goods, Farm Products,
Manufactured Homes or standing timber (as such term is used in the UCC).

-8-



--------------------------------------------------------------------------------



 



     (h) Intentionally Omitted.
     (i) Intentionally Omitted.
     (j) Intentionally Omitted.
     (k) Intentionally Omitted.
     (l) Intentionally Omitted.
     (m) Intentionally Omitted.
     (n) Intentionally Omitted.
     (o) Binding Obligation; Perfection. This Agreement constitutes a valid and
binding obligation of the Obligors enforceable against them in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency, or
similar laws relating to the enforcement of creditors’ rights generally and by
general equitable principles.
     (p) Intentionally Omitted.
     5. Covenants. Each Obligor covenants that, so long as any of the Secured
Obligations (other than contingent indemnity obligations that survive
termination of the Credit Documents pursuant to the stated terms thereof) remain
outstanding, any Credit Document is in effect and until all Commitments shall
have been terminated, such Obligor shall:
     (a) Perfection of Security Interest by Filing, Etc. Execute and deliver to
the Administrative Agent and/or file such agreements, assignments or instruments
(including affidavits, notices, reaffirmations and amendments and restatements
of existing documents, as the Administrative Agent may reasonably request) and
do all such other things as the Administrative Agent may reasonably deem
necessary or appropriate (i) to assure to the Administrative Agent its security
interests hereunder are perfected, including (A) such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Administrative Agent may from time to time
reasonably request in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC and any other personal property
security legislation in the appropriate state(s) or province(s), (B) with regard
to Copyrights, a Notice of Grant of Security Interest in Copyrights for filing
with the United States Copyright Office in the form of Schedule 5(a)-1 attached
hereto, (C) with regard to Patents, a Notice of Grant of Security Interest in
Patents for filing with the United States Patent and Trademark Office in the
form of Schedule 5(a)-2 attached hereto, (D) with regard to Trademarks, a Notice
of Grant of Security Interest in Trademarks for filing with the United States
Patent and Trademark Office in the form of Schedule 5(a)-3 attached hereto and
(E) with regard to non-U.S. Intellectual Property, such recordations and other
filings deemed necessary or desirable by the Administrative Agent, (ii) to
consummate the transactions contemplated hereby and (iii) to otherwise protect
and assure the Administrative Agent of its rights and interests hereunder,
provided, however, that so long as no Default or Event of Default shall have
occurred and be continuing, the

-9-



--------------------------------------------------------------------------------



 



perfection obligations of the Obligors pursuant to this Security Agreement shall
be limited to such actions as are necessary or desirable to perfect security
interests by the filing of a financing statement in the jurisdiction of each
Obligor’s location (as defined in §9-307 of the UCC). Each Obligor hereby
authorizes the Administrative Agent (at such Obligor’s expense) to prepare and
file such financing statements (including continuation statements) or amendments
thereof or supplements thereto or other instruments as the Administrative Agent
may from time to time deem necessary or appropriate in order to perfect and
maintain the security interests granted hereunder in accordance with the UCC,
including, without limitation, any financing statement that describes the
Collateral as “all personal property” or “all assets” of such Obligor or that
describes the Collateral in some other manner as the Administrative Agent deems
necessary or advisable.
     (b) Intentionally Omitted.
     (c) Perfection of Security Interest Through Control. If any Collateral
shall consist of Deposit Accounts or Securities Accounts, execute and deliver
(and, with respect to any Collateral consisting of a Securities Account, cause
the Securities Intermediary to execute and deliver) to the Administrative Agent
all Control Agreements, assignments, instruments or other documents as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent for the purposes of obtaining and maintaining Control of
such Collateral; provided, however, that the Administrative Agent agrees to not
deliver any notice of exclusive control or take any other similar action until
an Event of Default has occurred and is continuing. Notwithstanding anything to
the contrary contained herein, Control Agreements shall not be required for (i)
Deposit Accounts used solely and exclusively for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of employees and,
to the extent consistent with past practice and in the ordinary course of
business, contractors of the Initial Borrower and its Subsidiaries, (ii) the
proceeds in any deposit account that have been pledged to a Financing Agent (as
defined in the Lockbox Agreement) pursuant to the Lockbox Agreement or (iii) any
immaterial Deposit Accounts; provided, that the aggregate balance in (A) all
Deposit Accounts and Securities Accounts of the Obligors not subject to a
Control Agreement and (B) all unrestricted cash in accounts of Subsidiaries that
are not Obligors shall at all times be less than $10,000,000 plus any amounts
that are inadvertently or mistakenly deposited in, or transferred to, any such
accounts by a third Person and which are promptly (and, in any event, within
three Business Days) deposited or transferred to a Deposit Account or a
Securities Account subject to a Deposit Account Control Agreement or Securities
Account Control Agreement, as applicable. Notwithstanding anything to the
contrary contained herein, the Obligors shall not be required to deliver any
Control Agreements to the Administrative Agent prior to February 17, 2009.
     (d) Other Liens. Keep the Collateral free from all Liens, except for
Permitted Liens. Neither the Administrative Agent nor any Lender authorizes any
Obligor to, and no Obligor shall, sell, exchange, transfer, assign, lease or
otherwise dispose of the Collateral or any interest therein, except as permitted
under the Credit Agreement.

-10-



--------------------------------------------------------------------------------



 



     (e) Preservation of Collateral. Except as could not reasonably be expected
to have a Material Adverse Effect, keep the Collateral in good order, condition
and repair in all material respects, ordinary wear and tear and casualty events
excepted; not use the Collateral in violation of the provisions of this Security
Agreement or any other agreement relating to the Collateral or any policy
insuring the Collateral or any requirement of Applicable Law.
     (f) Changes in Structure or Location. Except for the changes described on
Schedule 5(f), not, without providing ten (10) Business Days (or such shorter
period as the Administrative Agent may approve) prior written notice to the
Administrative Agent and without filing (or confirming that the Administrative
Agent has filed) such financing statements and amendments to any previously
filed financing statements as the Administrative Agent may require, (i) change
its state of incorporation or organization or (ii) change its registered legal
name.
     (g) Intentionally Omitted.
     (h) Intentionally Omitted.
     (i) Treatment of Accounts. Maintain at its principal place of business a
record of Accounts consistent with customary business practices.
     (j) Intentionally Omitted.
     (k) Intentionally Omitted.
     (l) Intentionally Omitted.
     (m) Intentionally Omitted.
     (n) Intentionally Omitted.
     (o) Intentionally Omitted.
     (p) Intentionally Omitted.
     (q) Regulatory Approvals. Following the occurrence and during the
continuation of an Event of Default, promptly, and at its expense, execute and
deliver, or cause to be executed and delivered, all applications, certificates,
instruments, registration statements, and all other documents and papers the
Administrative Agent may reasonably request and as may be required by law to
acquire any Governmental Approval or the consent, approval, registration,
qualification or authorization of any other Person deemed necessary or
appropriate for the effective exercise of any of the rights under this Security
Agreement. Without limiting the generality of the foregoing, if an Event of
Default shall have occurred and be continuing, each Obligor shall take any
action which the Administrative Agent may request in order to transfer and
assign to the Administrative Agent, or to such one or more third parties as the
Administrative Agent may designate, or to a combination of the foregoing, each
Government Approval of such Obligor. To

-11-



--------------------------------------------------------------------------------



 



enforce the provisions of this subsection, upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent is empowered to
request the appointment of a receiver from any court of competent jurisdiction.
Such receiver shall be instructed to seek from the Governmental Authority an
involuntary transfer of control of each such Governmental Approval for the
purpose of seeking a bona fide purchaser to whom control will ultimately be
transferred. Each Obligor hereby agrees to authorize such an involuntary
transfer of control upon the request of the receiver so appointed, and, if such
Obligor shall refuse to authorize the transfer, its approval may be required by
the court. Upon the occurrence and continuance of an Event of Default, such
Obligor shall further use its best efforts to assist in obtaining Governmental
Approvals, if required, for any action or transaction contemplated by this
Security Agreement, including, without limitation, the preparation, execution
and filing with the Governmental Authority of such Obligor’s portion of any
necessary or appropriate application for the approval of the transfer or
assignment of any portion of the assets (including any Governmental Approval) of
such Obligor. Because each Obligor agrees that the Administrative Agent’s remedy
at law for failure of such Obligor to comply with the provisions of this
subsection would be inadequate and that such failure would not be adequately
compensable in damages, such Obligor agrees that the covenants contained in this
subsection may be specifically enforced, and such Obligor hereby waives and
agrees not to assert any defenses against an action for specific performance of
such covenants.
     (r) Intentionally Omitted.
     (s) Intentionally Omitted.
     (t) Intentionally Omitted.
     (u) Joinder. The Initial Borrower shall cause each Subsidiary which, from
time to time, after the date hereof, shall be required pursuant to the
provisions of the Credit Agreement, or for which the Initial Borrower shall
determine advisable on a voluntary basis, to grant a security interest in any of
its assets to the Administrative Agent, by promptly executing a joinder to this
Security Agreement in form and substance reasonably satisfactory to the
Administrative Agent and any additional documents, instruments or agreements
consistent with the requirements hereof as the Administrative Agent shall
reasonably request. Upon execution and delivery of such joinder, such Subsidiary
shall constitute an “Obligor” for all purposes hereunder with the same force and
effect as if originally named an Obligor herein. The execution and delivery of
such joinder agreement shall not require the consent of any Obligor hereunder.
The rights and obligations of each Obligor hereunder shall remain in full force
and effect notwithstanding the addition of any new Obligor as a party to this
Security Agreement.
     6. Power of Attorney for Perfection of Liens. Each Obligor hereby
irrevocably makes, constitutes and appoints the Administrative Agent, its
nominee or any other person whom the Administrative Agent may designate, as such
Obligor’s attorney-in-fact with full power and for the limited purpose to file
any financing statements, or amendments and supplements to financing statements,
continuation financing statements, notices or any similar documents which in the
Administrative Agent’s discretion would be necessary, appropriate or convenient
in order

-12-



--------------------------------------------------------------------------------



 



to perfect, maintain perfection of, preserve or protect the security interests
granted hereunder in a manner consistent with the perfection actions required
hereby, such power, being coupled with an interest, being and remaining
irrevocable so long as any of the Secured Obligations (other than contingent
indemnity obligations that survive termination of the Credit Documents pursuant
to the stated terms thereof) remain outstanding, any Credit Document is in
effect and until all Commitments shall have been terminated. In the event for
any reason the law of any jurisdiction other than New York becomes or is
applicable to the Collateral of any Obligor or any part thereof, or to any of
the Secured Obligations, such Obligor agrees to execute and deliver all such
instruments and to do all such other things as the Administrative Agent in its
sole discretion reasonably deems necessary or appropriate to preserve, protect
and enforce the security interests of the Administrative Agent under the law of
such other jurisdiction (and, if an Obligor shall fail to do so promptly upon
the request of the Administrative Agent, then the Administrative Agent may
execute any and all such requested documents on behalf of such Obligor pursuant
to the power of attorney granted hereinabove).
     7. License of Intellectual Property. The Obligors hereby grant, assign,
transfer and convey to the Administrative Agent, exercisable upon the occurrence
of any Event of Default, the nonexclusive right and license without liability
for royalties or any other charges to use, sublicense, and otherwise exploit all
Intellectual Property owned or used by any Obligor that relate to the Collateral
and any other collateral granted by the Obligors as security for the Secured
Obligations, together with any goodwill associated therewith, for such term or
terms, on such conditions and in such manner as the Administrative Agent shall
determine, whether general, special or otherwise, and whether on an exclusive or
nonexclusive basis, and including in such license reasonable access to all media
in which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof. The use of
such license or sublicense by the Administrative Agent shall be exercised, at
the option of the Administrative Agent, and only upon the occurrence and during
the continuation of an Event of Default; provided, that any license, sublicense
or other transaction entered into by the Agent in accordance herewith shall be
binding upon each applicable Obligor notwithstanding any subsequent cure of an
Event of Default. This right and license shall inure to the benefit of all
successors, assigns and transferees of the Administrative Agent and its
successors, assigns and transferees, whether by voluntary conveyance, operation
of law, assignment, transfer, foreclosure, deed in lieu of foreclosure or
otherwise. Such right and license is granted free of charge, without requirement
that any monetary payment whatsoever be made to the Obligors.
     8. Performance of Obligations; Advances by Administrative Agent. On failure
of any Obligor to perform any of the covenants and agreements contained herein,
the Administrative Agent may, at its sole option and in its sole discretion,
perform or cause to be performed the same and in so doing may expend such sums
as the Administrative Agent may deem advisable in the performance thereof,
including, without limitation, the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien, expenditures made
in defending against any adverse claim and all other expenditures which the
Administrative Agent may make for the protection of the security interest hereof
or may be compelled to make by operation of law. All such sums and amounts so
expended shall be repayable by the Obligors on a joint and several basis
promptly upon timely notice thereof and demand therefor, shall constitute
additional Secured Obligations and shall bear interest from the

-13-



--------------------------------------------------------------------------------



 



date said amounts are expended at the ABR Default Rate. No such performance of
any covenant or agreement by the Administrative Agent on behalf of any Obligor,
and no such advance or expenditure therefor, shall relieve the Obligors of any
default under the terms of this Security Agreement or any other Credit
Documents. The Administrative Agent may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by an Obligor in appropriate
proceedings and against which adequate reserves are being maintained in
accordance with GAAP.
     9. Events of Default.
          The occurrence of an event which under the Credit Agreement would
constitute an Event of Default shall be an event of default hereunder (an “Event
of Default”).
     10. Remedies.
     (a) General Remedies. If an Event of Default shall have occurred and be
continuing, the Administrative Agent may, without notice to or demand upon any
Obligor, declare this Security Agreement to be in default, and the
Administrative Agent shall thereafter have in any jurisdiction in which
enforcement hereof is sought, in addition to all other rights and remedies, the
rights and remedies of a secured party under the UCC or the Uniform Commercial
Code of any other jurisdiction in which Collateral of any Obligor is located,
including, without limitation, the right to take possession of the Collateral of
any Obligor, and for that purpose the Administrative Agent may, so far as the
relevant Obligor can give authority therefor, enter upon any premises on which
the Collateral of such Obligor may be situated and remove the same therefrom. If
an Event of Default shall have occurred and be continuing, the Administrative
Agent may in its discretion require such Obligor to assemble all or any part of
the Collateral of such Obligor at such location or locations within the
jurisdiction(s) of such Obligor’s principal office(s) or at such other locations
as the Administrative Agent may designate. Unless the Collateral of such Obligor
is perishable or threatens to decline speedily in value, the Administrative
Agent shall give to such Obligor at least 10 days’ prior notice of the time and
place of any public sale of such Collateral or of the time after which any
private sale or any other intended disposition is to be made. Each Obligor
hereby acknowledges that 10 days’ prior notice of such sale or sales shall be
reasonable notice. In addition, each Obligor waives any and all rights that it
may have to a judicial hearing in advance of the enforcement of any of the
Administrative Agent’s rights hereunder, including, without limitation, its
right following an Event of Default to take immediate possession of the
Collateral of such Obligor and to exercise its rights with respect thereto.
     (b) Remedies Relating to Accounts. Upon the occurrence of an Event of
Default and during the continuation thereof, whether or not the Administrative
Agent has exercised any or all of its rights and remedies hereunder, the
Administrative Agent shall have the right to enforce any Obligor’s rights
against any account debtors and obligors on such Obligor’s Accounts. Each
Obligor acknowledges and agrees that the Proceeds of its

-14-



--------------------------------------------------------------------------------



 



Accounts remitted to or on behalf of the Administrative Agent in accordance with
the provisions of this Section shall be solely for the Administrative Agent’s
own convenience and that such Obligor shall not have any right, title or
interest in such Proceeds or in any such other amounts except as expressly
provided herein. To the extent required by the Administrative Agent, each
Obligor agrees to execute any document or instrument, and to take any action,
necessary under applicable law in order for the Administrative Agent to exercise
its rights and remedies (or be able to exercise its rights and remedies at some
future date) with respect to any Accounts of such Obligor where the account
debtor is a Governmental Authority; provided, however, unless an Event of
Default has occurred and is continuing, the Administrative Agent shall hold in
escrow all documents and instruments executed by the Obligors to comply with
applicable state law and shall not file such documents and instruments with any
Governmental Authority. The Administrative Agent and the Lenders shall have no
liability or responsibility to any Obligor for acceptance of a check, draft or
other order for payment of money bearing the legend “payment in full” or words
of similar import or any other restrictive legend or endorsement or be
responsible for determining the correctness of any remittance. Each Obligor
hereby agrees to indemnify the Administrative Agent, the Lenders and their
affiliates and their respective officers, directors, employees and agents from
and against all liabilities, damages, losses, actions, claims, judgments, costs,
expenses, charges and reasonable attorneys’ fees suffered or incurred by the
Administrative Agent or the Lenders (each, an “Indemnified Party”) because of
the maintenance of the foregoing arrangements except as relating to or arising
out of the gross negligence or willful misconduct of an Indemnified Party or its
officers, employees or agents, as finally determined by a court of competent
jurisdiction. In the case of any investigation, litigation or other proceeding,
the foregoing indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by an Obligor, its directors, shareholders
or creditors or an Indemnified Party or any other Person or any other
Indemnified Party is otherwise a party thereto.
     (c) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall, so far as the relevant Obligor can give authority
therefor, have the right to enter and remain upon the various premises of the
Obligors without cost or charge to the Administrative Agent, and use the same,
together with materials, supplies, books and records of the Obligors for the
purpose of collecting and liquidating the Collateral, or for preparing for sale
and conducting the sale of the Collateral, whether by foreclosure, auction or
otherwise. In addition, the Administrative Agent may remove Collateral, or any
part thereof, from such premises and/or any records with respect thereto, in
order to effectively collect or liquidate such Collateral. If the Administrative
Agent exercises its right to take possession of the Collateral, each Obligor
shall also at its expense perform any and all other steps reasonably requested
by the Administrative Agent to preserve and protect the security interest hereby
granted in the Collateral, such as placing and maintaining signs indicating the
security interest of the Administrative Agent, appointing overseers for the
Collateral and maintaining inventory records.
     (d) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or
the Lenders to exercise any right, remedy or option under this Security
Agreement, any

-15-



--------------------------------------------------------------------------------



 



other Credit Document, or as provided by law, or any delay by the Administrative
Agent or the Lenders in exercising the same, shall not operate as a waiver of
any such right, remedy or option. No waiver hereunder shall be effective unless
it is in writing, signed by the party against whom such waiver is sought to be
enforced and then only to the extent specifically stated, which in the case of
the Administrative Agent or the Lenders shall only be granted as provided
herein. To the extent permitted by law, neither the Administrative Agent, the
Lenders, nor any party acting as attorney for the Administrative Agent or the
Lenders, shall be liable hereunder for any acts or omissions or for any error of
judgment or mistake of fact or law other than their gross negligence or willful
misconduct hereunder, as finally determined by a court of competent
jurisdiction. The rights and remedies of the Administrative Agent and the
Lenders under this Security Agreement shall be cumulative and not exclusive of
any other right or remedy which the Administrative Agent or the Lenders may
have.
     (e) Retention of Collateral. In addition to the rights and remedies
hereunder, upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent may, after providing the notices
required by Sections 9-620 and 9-621 of the UCC (or any successor sections of
the UCC) or otherwise complying with the notice requirements of applicable law
of the relevant jurisdiction, accept or retain all or any portion of the
Collateral in satisfaction of the Secured Obligations. Unless and until the
Administrative Agent shall have provided such notices, however, the
Administrative Agent shall not be deemed to have retained any Collateral in
satisfaction of any Secured Obligations for any reason.
     (f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Lenders are legally entitled, the Obligors shall be jointly and
severally liable for the deficiency, together with interest thereon at the ABR
Default Rate, together with the costs of collection and the reasonable fees of
any attorneys employed by the Administrative Agent to collect such deficiency.
Any surplus remaining after the full payment and satisfaction of the Secured
Obligations shall be returned to the Obligors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.
     (g) Other Security. To the extent that any of the Secured Obligations are
now or hereafter secured by property other than the Collateral (including,
without limitation, real and other personal property and securities owned by an
Obligor), or by a guarantee, endorsement or property of any other Person, then
the Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Administrative Agent shall have
the right, in its sole discretion, to determine which rights, security, Liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or any of the Administrative Agent’s
rights or the Secured Obligations under this Security Agreement, or under any
other of the Credit Documents.

-16-



--------------------------------------------------------------------------------



 



     11. Standards for Exercising Remedies. To the extent that applicable law
imposes duties on the Administrative Agent to exercise remedies in a
commercially reasonable manner, each Obligor acknowledges and agrees that it is
not commercially unreasonable for the Administrative Agent (a) to fail to
complete raw material or work in process into finished goods or other finished
products for disposition or to postpone any such disposition pending any such
preparation or processing; (b) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of; (c) to fail to
exercise collection remedies against account debtors or other persons obligated
on Collateral or to remove any Lien on or any adverse claims against Collateral;
(d) to exercise collection remedies against account debtors and other persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists; (e) to contact other persons, whether or not in
the same business as a Obligor, for expressions of interest in acquiring all or
any portion of the Collateral of such Obligor; (f) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature; (g) to disclaim disposition
warranties; (h) to dispose of assets in wholesale rather than retail markets;
(i) to purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or
disposition of Collateral; or (j) to the extent deemed appropriate by the
Administrative Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Administrative Agent
in the collection or disposition of any of the Collateral; except in any
instance where the Administrative Agent has acted negligently or failed to act
as result of its negligence or willful misconduct, as finally determined by a
court of competent jurisdiction. Each Obligor acknowledges that the purpose of
this Section 11 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would not be commercially unreasonable in
the Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 11. Without limiting the foregoing, nothing contained in this Section 11
shall be construed to grant any rights to any Obligor or to impose any duties on
the Administrative Agent that would not have been granted or imposed by this
Security Agreement or by applicable law in the absence of this Section 11.
     12. Rights of the Administrative Agent.
     (a) Power of Attorney. In addition to other powers of attorney contained
herein, each Obligor hereby designates and appoints the Administrative Agent, on
behalf of the Lenders, and each of its designees or agents, as attorney-in-fact
of such Obligor, irrevocably and with power of substitution, with authority to
take any or all of the following actions upon the occurrence and during the
continuation of an Event of Default:
     (i) to demand, collect, settle, compromise, adjust and give discharges and
releases concerning the Collateral of such Obligor, all as the Administrative
Agent may reasonably determine in respect of such Collateral;

-17-



--------------------------------------------------------------------------------



 



     (ii) to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;
     (iii) to defend, settle, adjust or compromise any action, suit or
proceeding brought with respect to the Collateral and, in connection therewith,
give such discharge or release as the Administrative Agent may deem reasonably
appropriate;
     (iv) to receive, open and dispose of mail addressed to an Obligor and
endorse checks, notes, drafts, acceptances, money orders, bills of lading,
warehouse receipts or other instruments or documents evidencing payment,
shipment or storage of the goods giving rise to the Collateral of such Obligor,
or securing or relating to such Collateral, on behalf of and in the name of such
Obligor;
     (v) to sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services which have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;
     (vi) to adjust and settle claims under any insurance policy relating to the
Collateral;
     (vii) to execute and deliver and/or file all assignments, conveyances,
statements, financing statements, continuation financing statements, security
agreements, affidavits, notices and other agreements, instruments and documents
that the Administrative Agent may determine necessary in order to perfect and
maintain the security interests and Liens granted in this Security Agreement and
in order to fully consummate all of the transactions contemplated herein;
     (viii) to institute any foreclosure proceedings that the Administrative
Agent may deem appropriate;
     (ix) to execute any document or instrument, and to take any action,
necessary under applicable law in order for the Administrative Agent to exercise
its rights and remedies (or to be able to exercise its rights and remedies at
some future date) with respect to any Account of an Obligor where the account
debtor is a Governmental Authority; and
     (x) to do and perform all such other acts and things as the Administrative
Agent may deem to be necessary, proper or convenient in connection with the
Collateral.
This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations (other than contingent
indemnity obligations that survive termination of the Credit Documents pursuant
to the stated terms thereof) remain outstanding, any Credit Document is in
effect and until all Commitments shall have been

-18-



--------------------------------------------------------------------------------



 



terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Security
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct, as finally determined by a
court of competent jurisdiction. This power of attorney is conferred on the
Administrative Agent solely to protect, preserve and realize upon its security
interest in the Collateral.
     (b) Assignment by the Administrative Agent. To the extent permitted under
the Credit Agreement, the Administrative Agent may from time to time assign the
Secured Obligations or any portion thereof and its rights hereunder to a
successor Administrative Agent, and the assignee shall be entitled to all of the
rights and remedies of the Administrative Agent under this Security Agreement in
relation thereto.
     (c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Obligors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 10 hereof, the Administrative
Agent shall have no obligation to clean-up, repair or otherwise prepare the
Collateral for sale. The powers conferred on the Administrative Agent, its
directors, officers and agents pursuant to this Section 12 are solely to protect
the Administrative Agent’s interests in the Collateral and shall not impose any
duty upon any of them to exercise any such powers. The Administrative Agent
shall be accountable only for the amounts that it actually receives as a result
of the exercise of its powers under this Section, and neither it nor any of its
officers, directors, employees or agents shall be responsible to any Obligor for
any act or failure to act, except for the Administrative Agent’s or such
person’s own gross negligence or willful misconduct, as finally determined by a
court of competent jurisdiction.
     13. Marshalling. The Administrative Agent shall not be required to marshal
any present or future collateral security (including but not limited to this
Security Agreement and the Collateral) for, or other assurances of payment of,
the Secured Obligations or any of them or to resort to such collateral security
or other assurances of payment in any particular order, and all of its rights
hereunder and in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all other rights, however
existing or arising. To the extent

-19-



--------------------------------------------------------------------------------



 



that it lawfully may, each Obligor hereby agrees that it shall not invoke any
law relating to the marshalling of collateral which might cause delay in or
impede the enforcement of the Administrative Agent’s rights under this Security
Agreement or under any other instrument creating or evidencing any of the
Secured Obligations or under which any of the Secured Obligations is outstanding
or by which any of the Secured Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may, each Obligor hereby
irrevocably waives the benefits of all such laws.
     14. Application of Proceeds. After the exercise of remedies by the
Administrative Agent or the Lenders pursuant to Section 7.2 of the Credit
Agreement (or after the Loans (with accrued interest thereon) and all other
amounts under the Credit Documents shall automatically become due and payable in
accordance with the terms of such Section), any proceeds of the Collateral, when
received by the Administrative Agent or any of the Lenders in cash or its
equivalent, will be applied in reduction of the Secured Obligations in the order
set forth in Section 2.12(b) of the Credit Agreement, and each Obligor
irrevocably waives the right to direct the application of such payments and
proceeds and acknowledges and agrees that the Administrative Agent shall have
the continuing and exclusive right to apply and reapply any and all such
proceeds in the Administrative Agent’s sole discretion, notwithstanding any
entry to the contrary upon any of its books and records.
     15. Costs of Counsel. If at any time hereafter, whether upon the occurrence
of an Event of Default or not, the Administrative Agent (i) employs counsel to
prepare or consider amendments, waivers or consents with respect to this
Security Agreement, or to take action or make a response in or with respect to
any legal or arbitral proceeding relating to this Security Agreement or relating
to the Collateral then the Obligors agree to promptly pay upon demand any and
all reasonable out-of-pocket costs and expenses of the Administrative Agent or
(ii) employs counsel to protect the Collateral or exercise any rights or
remedies under this Security Agreement or with respect to the Collateral, then
the Obligors agree to promptly pay upon demand any and such costs and expenses
of the Administrative Agent, all of which such costs and expenses set forth in
clauses (i) and (ii) shall constitute Secured Obligations hereunder.
     16. Continuing Agreement.
     (a) This Security Agreement shall be a continuing agreement in every
respect and shall remain in full force and effect so long as any of the Secured
Obligations (other than contingent indemnity obligations that survive
termination of the Credit Documents pursuant to the stated terms thereof) remain
outstanding, any Credit Document is in effect and until all Commitments shall
have been terminated. Upon such payment and termination, this Security Agreement
shall be automatically terminated and the Administrative Agent and the Lenders
shall, upon the request and at the expense of the Obligors, forthwith release
all of the Liens and security interests granted hereunder and shall execute
and/or deliver all UCC termination statements and/or other documents reasonably
requested by the Obligors evidencing such termination. Notwithstanding the
foregoing all releases and indemnities provided hereunder shall survive
termination of this Security Agreement.

-20-



--------------------------------------------------------------------------------



 



     (b) This Security Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made; provided that in the event
payment of all or any part of the Secured Obligations is rescinded or must be
restored or returned, all costs and expenses (including without limitation any
reasonable legal fees and disbursements) incurred by the Administrative Agent or
any Lender in defending and enforcing such reinstatement shall be deemed to be
included as a part of the Secured Obligations.
     17. Amendments; Waivers; Modifications. This Security Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 9.1 of the Credit Agreement.
     18. Successors in Interest. This Security Agreement shall create a
continuing security interest in the Collateral and shall be binding upon each
Obligor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the Lenders hereunder, to the
benefit of the Administrative Agent and the Lenders and their successors and
permitted assigns; provided, however, that none of the Obligors may assign its
rights or delegate its duties hereunder without the prior written consent of the
Administrative Agent and each Lender or the Required Lenders, as required by the
Credit Agreement. To the fullest extent permitted by law, each Obligor hereby
releases the Administrative Agent and each Lender, each of their respective
officers, employees and agents and each of their respective successors and
assigns, from any liability for any act or omission relating to this Security
Agreement or the Collateral, except for any liability arising from the gross
negligence or willful misconduct of the Administrative Agent or such Lender or
their respective officers, employees and agents, in each case as finally
determined by a court of competent jurisdiction.
     19. Notices. All notices required or permitted to be given under this
Security Agreement shall be in conformance with Section 9.2 of the Credit
Agreement.
     20. Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Security Agreement to produce or
account for more than one such counterpart.
     21. Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning,
construction or interpretation of any provision of this Security Agreement.
     22. Governing Law. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

-21-



--------------------------------------------------------------------------------



 



     23. Waiver of Jury Trial. THE OBLIGORS AND THE ADMINISTRATIVE AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS SECURITY
AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN. The Obligors and the Administrative
Agent agree not to assert any claim against any other party to this Security
Agreement or any of their respective directors, officers, employees, attorneys,
Affiliates or agents, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to any of
the transactions contemplated herein.
     24. Consent to Jurisdiction and Service of Process. Any legal action or
proceeding with respect to this Security Agreement shall be brought in the
courts of the State of New York in New York County or of the United States for
the Southern District of New York, and, by execution and delivery of this
Security Agreement, each Obligor and the Administrative Agent accepts, for
itself and in connection with its Properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts and irrevocably agrees to be
bound by any final judgment rendered thereby in connection with this Security
Agreement from which no appeal has been taken or is available. Each Obligor and
the Administrative Agent irrevocably agrees that all service of process in any
such proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid and return receipt requested, to it at its address set forth in
Section 9.2 of the Credit Agreement or at such other address of which the
Administrative Agent shall have been notified pursuant thereto, such service
being hereby acknowledged by such Obligor to be effective and binding service in
every respect. Each Obligor and the Administrative Agent irrevocably waives any
objection, including, without limitation, any objection to the laying of venue
or based on the grounds of forum non conveniens, which it may now or hereafter
have to the bringing of any such action or proceeding in any such jurisdiction.
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of any Lender to bring proceedings
against any Obligor in the court of any other jurisdiction.
     25. Severability. If any provision of this Security Agreement is determined
to be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
     26. Entirety. This Security Agreement and the other Credit Documents
represent the entire agreement of the parties hereto and thereto, and supersede
all prior agreements and understandings, oral or written, if any, including any
commitment letters or correspondence relating to this Security Agreement, the
other Credit Documents, or the transactions contemplated herein and therein.
     27. Survival. All representations and warranties of the Obligors hereunder
shall survive the execution and delivery of this Security Agreement, Amendment
No. 6 and the other Credit Documents.
     28. Joint and Several Obligations of Obligors.

-22-



--------------------------------------------------------------------------------



 



     (a) Each of the Obligors is accepting joint and several liability hereunder
in consideration of the financial accommodations to be provided by the Lenders
under the Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Obligors and in consideration of the undertakings of each of the
Obligors to accept joint and several liability for the obligations of each of
them.
     (b) Each of the Obligors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Obligors with respect to the payment and
performance of all of the Secured Obligations arising under this Security
Agreement and the other Credit Documents, it being the intention of the parties
hereto that all the Secured Obligations shall be the joint and several
obligations of each of the Obligors without preferences or distinction among
them.
     (c) Notwithstanding any provision to the contrary contained herein or in
any other of the Credit Documents, to the extent the obligations of an Obligor
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Obligor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).
     29. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.
[Remainder of Page Intentionally Left Blank]

-23-



--------------------------------------------------------------------------------



 



          Each of the parties hereto has caused a counterpart of this Security
Agreement to be duly executed and delivered as of the date first above written.

            CAPITALSOURCE INC.
      By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President and Treasurer        CAPITALSOURCE TRS INC.
      By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President and Treasurer        CAPITALSOURCE FINANCE LLC
      By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President and Treasurer        CSE MORTGAGE LLC
      By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President and Treasurer        CAPITALSOURCE CF LLC
      By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President and Treasurer        CAPITALSOURCE SF TRS INC.
      By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President and Treasurer     

[Signature Page to Security Agreement]

 



--------------------------------------------------------------------------------



 

     

            CAPITALSOURCE FINANCE II LLC
      By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President and Treasurer        CAPITALSOURCE INTERNATIONAL INC.
      By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President and Treasurer     

[Signature Page to Security Agreement]

 



--------------------------------------------------------------------------------



 



            Accepted and agreed to as of the date first above
written.

WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent
      By:   /S/ RAJ SHAH         Name:   Raj Shah        Title:   Managing
Director     

 